DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 1/31/2020.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
     The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     Claims 1-2, 4-6, 8-9, 11-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11004648. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of U.S. Patent No. 11004648 similarly claims and discloses a system (See for example Claim 1) for generating angled gratings, the system comprising a plasma source (See for example Claim 1, lines 3-4) delivering an angled ion beam to a workpiece; a plurality of substrates (See for example Claim 1, lines 5-7) coupled to the workpiece, each of the plurality of substrates including a first angled grating and a second angled grating; and a plurality of proximity masks (See for example Claim 1, lines 8-18) positionable between the plasma source and the workpiece, wherein a first proximity mask of the plurality of proximity masks includes a first set of openings permitting the angled ion beam to pass therethrough to form the first angled grating of each of the plurality of substrates, and wherein a second proximity mask of the plurality of proximity masks includes a second set of openings permitting the angled ion beam to pass therethrough to form the second angled grating of each of the plurality of substrates.  Claims 1-20 of U.S. Patent No. 11004648 further similarly claims and discloses each of the plurality of substrates further includes a third angled grating, and wherein a third proximity mask of the plurality of proximity masks includes a third set of openings permitting the angled ion beam to pass therethrough to form the third angled grating of each of the plurality of substrates (See for example Claim 2); the ion beam impacts just one proximity mask of the plurality of proximity masks at a time (See for example Claim 3); the first angled grating includes a first plurality of fins forming a first angle relative to a base surface of each of the plurality of substrates, wherein the second angled grating includes a second plurality of fins forming a second angle relative to the base surface of each of the plurality of substrates, and wherein the third angled grating includes a third plurality of fins forming a third angle relative to the base surface of each of the plurality of substrates (See for example Claim 4); and the first angle, the second angle, and the third angle are different from one another (See for example Claim 4).  Claims 1-20 of U.S. Patent No. 11004648 additionally similarly claims and discloses an assembly (See for example Claim 1), comprising a first proximity mask (See for example Claim 1, lines 9-13) positionable between a plasma source and a workpiece, wherein the first proximity mask includes a first set of openings permitting an angled ion beam to pass therethrough to form a first angled grating of each of a plurality of substrates on the workpiece; and a second proximity mask (See for example Claim 1, lines 13-18) positionable between the plasma source and the workpiece, wherein the second proximity mask includes a second set of openings permitting the angled ion beam to pass therethrough to form a second angled grating of each of the plurality of substrates.  Claims 1-20 of U.S. Patent No. 11004648 further similarly claims and discloses each of the plurality of substrates further includes a third angled grating, and wherein a third proximity mask includes a third set of openings permitting the angled ion beam to pass therethrough to form the third angled grating of each of the plurality of substrates (See for example Claim 2); the ion beam impacts just one proximity mask of the plurality of proximity masks at a time See for example Claim 3); the first angled grating includes a first plurality of fins forming a first angle relative to a base surface of each of the plurality of substrates, wherein the second angled grating includes a second plurality of fins forming a second angle relative to the base surface of each of the plurality of substrates, and wherein the third angled grating includes a third plurality of fins forming a third angle relative to the base surface of each of the plurality of substrates (See for example Claim 4); and the first angle, the second angle, and the third angle are different from one another (See for example Claim 4).  Finally, Claims 1-20 of U.S. Patent No. 11004648 additionally similarly claims and discloses a system (See for example Claim 1), comprising a workpiece including a plurality of substrates, each of the plurality of substrates including a first angled grating and a second angled grating (See for example Claim 1, lines 5-7); and a plurality of proximity masks operable to partially intercept an angled ion beam delivered towards the workpiece, wherein a first proximity mask of the plurality of proximity masks includes a first set of openings permitting the angled ion beam to pass therethrough to form the first angled grating of each of the plurality of substrates, and wherein a second proximity mask of the plurality of proximity masks includes a second set of openings permitting the angled ion beam to pass therethrough to form the second angled grating of each of the plurality of substrates See for example Claim 1, lines 8-18).  .  Claims 1-20 of U.S. Patent No. 11004648 further similarly claims and discloses each of the plurality of substrates further includes a third angled grating, and wherein a third proximity mask of the plurality of proximity masks includes a third set of openings permitting the angled ion beam to pass therethrough to form the third angled grating of each of the plurality of substrates (See for example Claim 2); the angled ion beam impacts just one proximity mask of the plurality of proximity masks at a time (See for example Claim 3); the first angled grating includes a first plurality of fins forming a first angle relative to a base surface of each of the plurality of substrates, wherein the second angled grating includes a second plurality of fins forming a second angle relative to the base surface of each of the plurality of substrates, and wherein the third angled grating includes a third plurality of fins forming a third angle relative to the base surface of each of the plurality of substrates (See for example Claim 4); and the first angle, the second angle, and the third angle are different from one another (See for example Claim 4).
     Claims 8-9, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11016228. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of U.S. Patent No. 11016228 similarly claims and discloses an assembly (See for example Claim 1), comprising a first proximity mask (See for example Claim 1, lines 7-10; Claims 3-4) positionable between a plasma source and a workpiece, wherein the first proximity mask includes a first set of openings permitting an angled ion beam to pass therethrough to form a first angled grating of each of a plurality of substrates on the workpiece; and a second proximity mask (See for example Claim 1, lines 11-14; Claims 3-4) positionable between the plasma source and the workpiece, wherein the second proximity mask includes a second set of openings permitting the angled ion beam to pass therethrough to form a second angled grating of each of the plurality of substrates.  Claims 1-20 of U.S. Patent No. 11016228 further similarly claims and discloses each of the plurality of substrates further includes a third angled grating, and wherein a third proximity mask includes a third set of openings permitting the angled ion beam to pass therethrough to form the third angled grating of each of the plurality of substrates (See for example Claims 3-4); and the ion beam impacts just one proximity mask of the plurality of proximity masks at a time See for example Claim 9).

Allowable Subject Matter
     Claims 3, 7, 10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6930834 to Ogusu et al.
U.S. Patent Application Publication US 2020/0185201 A1 to Kurunczi et al. 
U.S. Patent No. 10598832 to Evans et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/29/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872